 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   MAX RAY BUTLER,                             Case No. EDCV 18-2433 MWF (PVC)
12                      Petitioner,
13         v.                                                 JUDGMENT
14   CYNTHIA SWAIN, Warden,
15                      Respondent.
16
17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21   prejudice.
22
23   Dated: April 6, 2020
24
                                                 MICHAEL W. FITZGERALD
25                                               UNITED STATES DISTRICT JUDGE
26
27
28
